Citation Nr: 0921965	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from December 1952 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
denied the Veteran's claim for SMC based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran contends that he is entitled to SMC based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  He is currently service-
connected for post-traumatic stress disorder (PTSD) (rated 
100 percent) and for coronary artery disease with 
hypertension (rated 10 percent).  

A February 2005 private aid and attendance or housebound 
examination report from Pee Dee Family Practice indicated 
that the Veteran required the daily personal health care 
services of a skilled provider without which he would require 
a hospital, nursing home, or other institutional care.  The 
examiner stated that the Veteran was totally and permanently 
disabled.  The diagnoses were severe chronic obstructive 
pulmonary disease (COPD); arteriosclerotic heart disease, 
status post coronary artery bypass graft; hypertension; and 
PTSD.  The Board notes, however, that the Veteran is not 
service-connected for COPD.  

An April 2005 VA aid and attendance or housebound examination 
report indicated, as to a diagnosis, that the Veteran 
required the aid and attendance of his wife, primarily due to 
his oxygen dependence and the requirement for his motorized 
wheelchair as well as difficulty driving around due to his 
memory problems with PTSD.  The Board observes that the 
examiner did not specifically address whether the Veteran's 
service-connected disorders caused him to require the aid and 
attendance of another person or whether he was actually 
housebound.  

A June 2006 VA psychiatric examination report related 
diagnoses of PTSD and cognitive disorder, not otherwise 
specified.  A Global Assessment of Functioning (GAF) score of 
40 was assigned.  The examiner commented that the Veteran's 
PTSD alone was resulting in a severe degree of impairment in 
social functions and a severe degree of impairment in 
occupational functioning.  The examiner stated that there was 
really no significant functional impairment associated with 
the cognitive impairment.  

The Board observes that the Veteran has not been afforded a 
VA aid and attendance or housebound examination in over four 
years.  Additionally, as noted above, the April 2005 VA aid 
and attendance or housebound examination report did not 
specifically address whether the Veteran's service-connected 
disorders caused him to require the aid and attendance of 
another person or whether he was actually housebound.  
Further, the Board notes that the last examination of record 
took place in June 2006, approximately three years ago.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
his service-connected disabilities since 
July 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since July 2005 should be 
obtained.  

2.  Schedule the Veteran for a VA 
examination to ascertain whether any of 
his service-connected conditions render 
him permanently bedridden or so helpless 
as to be in need of regular aid and 
attendance, or whether he is substantially 
confined to his house or its immediate 
premises.  In this regard, if the Veteran 
is found to be in need of regular aid and 
attendance, or to be substantially 
confined to his house, the examiner should 
specifically comment as to whether the 
Veteran is so disabled primarily as a 
result of his service- connected 
disabilities, or whether he is primarily 
disabled as a result of his nonservice-
connected disabilities.  Any further 
indicated studies must also be conducted.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed, 
and the rationale for all opinions must be 
provided.  

3.  Thereafter, review the Veteran's claim 
for entitlement to SMC based on the need 
for regular aid and attendance of another 
person or by reason of being housebound.  
If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

